 1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON


 3                                                                  Apr 18, 2019
 4                                                                      SEAN F. MCAVOY, CLERK



 5                           UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8   JOHN M.,
 9                                               No. 2:18-CV-00128-JTR
                  Plaintiff,
10                                               ORDER GRANTING DEFENDANT’S
11                      v.                       MOTION FOR SUMMARY JUDGMENT
12   COMMISSIONER OF SOCIAL
13   SECURITY,
14
                  Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   No. 14, 15. Attorney Dana Chris Madsen represents John M. (Plaintiff); Special
18   Assistant United States Attorney Franco L. Becia represents the Commissioner of
19   Social Security (Defendant). The parties have consented to proceed before a
20   magistrate judge. ECF No. 6. After reviewing the administrative record and briefs
21   filed by the parties, the Court GRANTS Defendant’s Motion for Summary
22   Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
23                                    JURISDICTION
24         On June 11, 2015, Plaintiff filed an application for a period of disability and
25   Disability Insurance Benefits, Tr. 20, 218-19, and an application for Supplemental
26   Security Income benefits, Tr. 20, 220-25. Plaintiff alleged a disability onset date
27   of June 28, 2013, Tr. 20, 218, 220, due to Chronic Pain, Chronic Neck Pain, Left
28   Shoulder and Arm Pain, Degenerative Disc Disease, Chronic Tendinopathy, Vein


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1   Issues, and Tingling in the Legs. Tr. 89, 287. Plaintiff’s applications were denied
 2   initially and upon reconsideration.
 3           Administrative Law Judge (ALJ) Mark Kim held a hearing on February 21,
 4   2017, Tr. 39-86, and issued an unfavorable decision on April 6, 2017. Tr. 20-33.
 5   The Appeals Council denied review on February 16, 2018. Tr. 1-5. The ALJ’s
 6   April 6, 2017, decision thus became the final decision of the Commissioner, which
 7   is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
 8   action for judicial review on April 17, 2018. ECF No. 1, 4.
 9                                 STATEMENT OF FACTS
10           The facts of the case are set forth in the administrative hearing transcript, the
11   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
12   here.
13           Plaintiff was born on December 9, 1969 and was 45 years old on the date the
14   application was filed, June 11, 2015. Tr. 20, 89, 218, 220. Plaintiff earned a
15   bachelor’s degree in management information systems from Washington State
16   University. Tr. 43, 70, 255. He was last employed in 2013 as a warehouse worker
17   and testified that he only worked at that job for three days before he was in a motor
18   vehicle accident. Tr. 68-69. Plaintiff testified that he also worked as computer
19   desktop support for about a month, and as a cashier at Wal-Mart for about six
20   months. Tr. 69. Plaintiff testified that he held numerous other jobs for short
21   periods of time. Tr. 69-74.
22           Plaintiff reported that he is unable to work due to injuries that he received
23   from a motor vehicle accident on June 28, 2013. Tr. 59, 257. He testified that, as
24   a result of the accident, he incurred injuries to his neck, mid to lower back, left
25   shoulder, and arm. Tr. 59. He testified that the injuries from the accident have
26   gotten worse over the years. Tr. 60.
27           Plaintiff testified that his left shoulder is in pain all the time. Tr. 56. He
28   testified that he has limited use of his left shoulder, and although he can reach


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   forward, he can only reach above his head with his right hand. Tr. 55. He testified
 2   that he does not lift with his left arm, but he can lift five or 10 pounds with his
 3   right arm. Tr. 63.
 4         Plaintiff testified that his back and neck are in pain all the time, even with
 5   medication. Tr. 56. He testified that he cannot walk one block because he does
 6   not have energy and has constant back pain. Tr. 61. He testified that he can bend
 7   about halfway if he is sitting in a chair but cannot stoop or squat because it is too
 8   painful. Tr. 62. He testified that he can sit in a chair for approximately four hours
 9   or less. Tr. 64. He testified that he uses a cane prescribed by the Department of
10   Veterans Affairs (VA) hospital in order to get relief from the pressure on his spine.
11   Tr. 44, 57. Plaintiff testified that he wears a back brace for support when he goes
12   out. Tr. 45, 60.
13         He also testified that he has recently been experiencing pain and numbness
14   in his left leg, although he has not seen a doctor for his leg pain because he has not
15   been able to get an appointment. Tr. 57. He testified that his leg is numb, tingly,
16   and sometimes burns. Tr. 61. Plaintiff testified that he has trouble sleeping
17   because he is in so much pain. Tr. 64. He testified that he has had migraine
18   headaches since before the motor vehicle accident. Tr. 65. The migraine
19   headaches last anywhere from half a day to a couple of days and he cannot see,
20   stand, or concentrate when he gets one of these headaches. Tr. 65.
21         He testified that physical therapy only helped temporarily and chiropractic
22   treatment did not help. Tr. 64. Plaintiff testified that he had an injection in his left
23   shoulder but the injection made his shoulder worse. Tr. 58-59.
24         Plaintiff testified that he suffers from depression caused by mental, physical,
25   and verbal abuse that he experienced during the six months that he served in the
26   U.S. Navy. Tr. 58. Plaintiff testified that he tried to kill himself during his service,
27   and he received an honorable medical discharge. Tr. 58-59. Plaintiff testified that
28   he also tried to kill himself the year before the administrative hearing. Tr. 59. He


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1   testified that he had been receiving regular mental health counseling but he stopped
 2   treatment. Tr. 44, 67. In his June 2015 Function Report, Plaintiff noted that he is
 3   able to pay attention for about four hours and he follows written and spoken
 4   instructions well. Tr. 262-63. He reported that he gets along well with authority
 5   figures and does not have any problems getting along with family, friends,
 6   neighbors, or others. Tr. 262-63.
 7         Plaintiff lives alone in an apartment. Tr. 43, 257. He testified that he is not
 8   able to drive a car. Tr. 57, 65. Plaintiff testified that he does not do chores and
 9   does laundry approximately once every six months or once every year. Tr. 56, 67.
10   He testified that he cooks his meals in the microwave, and he cannot go grocery
11   shopping because he has someone do that for him. Tr. 56, 67.
12         Medical expert John Kwock, M.D., testified at the administrative hearing
13   that Plaintiff was capable of light work. Tr. 45-53. Dr. Kwock testified that
14   Plaintiff has degenerative disc and degenerative joint disease of the cervical spine
15   of a relatively mild degree, Tr. 46, as well as degenerative disc and degenerative
16   joint disease of the lumbar spine of a relatively mild extent. Tr. 46. Dr. Kwock
17   testified that the findings in the radiological studies suggest that the degenerative
18   changes that Plaintiff has in the cervical spine are relatively mild and in low grade
19   as far as intensities are concerned. Tr. 46-47 (citing Tr. 737, 762-63, 766, 991,
20   779). He testified that the terms used in the examination results for Plaintiff’s
21   lumbar spine noted minimal degenerative changes. Tr. 48. Dr. Kwock testified
22   that Plaintiff had tendonitis in his left shoulder four years prior to the hearing, but
23   there was no further evidence in the record that the tendonitis remained. Tr. 46.
24   He testified that Plaintiff’s shoulder was documented in x-rays and an MRI done in
25   December 2013, and the radiologist described the tendinopathy in the
26   supraspinatus tendon as moderately severe. Tr. 48. He testified that there were no
27   subsequent radiological studies of the shoulder to document the extent of the
28   tendonitis that was present back in 2013. Tr. 48.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Soc. Sec. Admin., 169
15   F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the administrative
16   findings, or if conflicting evidence supports a finding of either disability or non-
17   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
18   1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision supported by
19   substantial evidence will be set aside if the proper legal standards were not applied
20   in weighing the evidence and making the decision. Brawner v. Secretary of Health
21   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
25   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
26   four, the burden of proof rests upon the claimant to establish a prima facie case of
27   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
28   met once a claimant establishes that a physical or mental impairment prevents the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 2   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 3   to step five, and the burden shifts to the Commissioner to show that the claimant
 4   can perform other jobs present in significant numbers in the national economy.
 5   Batson v. Commissioner of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (2004). If
 6   a claimant cannot make an adjustment to other work in the national economy, a
 7   finding of “disabled” is made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 8                           ADMINISTRATIVE DECISION
 9         On April 6, 2017, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity since the alleged disability onset date, June 28, 2013. Tr. 22.
13         At step two, the ALJ determined Plaintiff had the following severe
14   impairments: cervical and lumbar spine degenerative disc disease, left shoulder
15   tendinitis, depressive disorder, and anxiety disorder. Tr. 22.
16         At step three, the ALJ found Plaintiff did not have an impairment or
17   combination of impairments that meets or medically equals the severity of one of
18   the listed impairments. Tr. 22.
19         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and
20   determined that he could perform sedentary work, except that: he can lift and carry
21   10 pounds occasionally; he has no limitations to standing, walking, or sitting; he
22   must be allowed to alternate from sit to stand position on an hour [sic] basis for
23   five to 10 minutes; he can never crawl or climb ladders, ropes, or scaffolds; he can
24   occasionally stoop, crouch, and climb ramps and stairs; he can never reach
25   overhead with his non-dominant left upper extremity; he should avoid all exposure
26   to extreme cold and unprotected heights; he can perform simple routine tasks due
27   to both physical and mental impairments; and he can perform work involving
28   occasional interaction with the public. Tr. 24.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1         At step four, the ALJ determined Plaintiff was unable to perform any past
 2   relevant work. Tr. 30.
 3         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 4   work experience, and RFC, and based on the testimony of the vocational expert
 5   (VE), Plaintiff could perform other jobs present in significant numbers in the
 6   national economy, including the light exertion level jobs of mail clerk, office
 7   helper, and small parts assembler. Tr. 31-32. The ALJ thus concluded that
 8   Plaintiff had not been under a disability within the meaning of the Social Security
 9   Act from June 28, 2013, through the date of the ALJ’s decision, April 6, 2017. Tr.
10   32.
11                                          ISSUES
12         The question presented is whether substantial evidence supports the ALJ’s
13   decision denying benefits and, if so, whether that decision is based on proper legal
14   standards. Plaintiff contends the ALJ erred by (1) improperly discrediting
15   Plaintiff’s symptom claims; and (2) failing to properly consider and weigh the
16   opinion evidence. ECF No. 14 at 17. Additionally, Plaintiff argues that these
17   errors are harmful and a remand for an immediate award of benefits is warranted.
18   ECF No. 14 at 19-21.
19                                      DISCUSSION1
20
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1   A.    Plaintiff’s Symptom Testimony
 2         Plaintiff contends the ALJ erred by improperly discrediting his symptom
 3   complaints. ECF No. 14 at 17-18. It is the province of the ALJ to make credibility
 4   determinations. Andrews, 53 F.3d at 1039. In considering Plaintiff’s symptoms,
 5   the ALJ must follow a two-step analysis. Lingerfelter v. Astrue, 504 F.3d 1028,
 6   1035-36 (9th Cir. 2007). First, the ALJ must determine whether there is objective
 7   evidence of an underlying impairment that could reasonably be expected to
 8   produce Plaintiff’s pain or other symptoms. Id. at 1036 (quotation omitted).
 9   “Second, if the claimant meets this first test, and there is no evidence of
10   malingering, ‘the ALJ can reject the claimant’s testimony about the severity of her
11   symptoms only by offering specific, clear and convincing reasons for doing so.’”
12   Id; citing Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). “General findings
13   are insufficient: rather, the ALJ must identify what testimony is not credible and
14   what evidence undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d
15   821, 834 (9th Cir. 1996); Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
16         In this case, the ALJ found that Plaintiff’s medically determinable
17   impairments could reasonably be expected to cause some of the alleged symptoms,
18   however, Plaintiff’s statements concerning the intensity, persistence, and limiting
19   effects of these symptoms were not entirely consistent with the medical evidence
20   and other evidence in the record. Tr. 25.
21         Plaintiff argues that the ALJ erred by discounting his symptom claims based
22   solely on a lack of objective medical evidence. ECF No. 14 at 18. Plaintiff
23   correctly contends that an ALJ may not make a negative credibility finding solely
24   because a claimant’s symptom testimony is not fully corroborated by objective
25   medical evidence. ECF No. 14 at 18; citing Robbins v. Soc. Sec. Admin., 466 F.3d
26   880, 883-84 (9th Cir. 2006). However, the ALJ did not discount Plaintiff’s
27   symptom testimony solely because it was inconsistent with the objective medical
28   evidence. Rather, the ALJ discussed the following reasons for discrediting


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   Plaintiff’s symptom testimony: (1) inconsistencies with medical evidence; (2)
 2   evidence of exaggeration; (3) improvement with treatment; (4) non-compliance
 3   with medical advice; and (5) minimal mental health therapy and medication
 4   management. Tr. 25-28. The ALJ provided specific examples of each. Id.
 5         1.     Inconsistent with Medical Evidence
 6         The ALJ found that Plaintiff’s subjective symptom complaints were not
 7   supported by the medical evidence. Tr. 25. An ALJ may not discredit a claimant’s
 8   pain testimony and deny benefits solely because the degree of pain alleged is not
 9   supported by objective medical evidence. Rollins v. Massanari, 261 F.3d 853, 856
10   (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair v.
11   Bowen, 885 F.2d 597, 601 (9th Cir. 1989). Medical evidence is a relevant factor,
12   however, in determining the severity of a claimant’s pain and its disabling effects.
13   Rollins, 261 F.3d at 857; 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2). Minimal
14   objective evidence is a factor which may be relied upon in discrediting a claimant’s
15   testimony, although it may not be the only factor. See Burch v. Barnhart, 400 F.3d
16   676, 680 (9th Cir. 2005).
17         Here, the ALJ found that Plaintiff’s allegations of disabling pain were not
18   consistent with the rather mild findings and conservative treatment documented in
19   Plaintiff’s medical record. Tr. 25. Plaintiff testified that he was unable to work
20   due to neck, mid to lower back, left shoulder, and arm injuries from a June 2013
21   motor vehicle accident. Tr. 59-60. However, Plaintiff’s medical records show that
22   physical examinations and objective testing done immediately after the motor
23   vehicle accident, and approximately one week later, mainly documented mild
24   injuries. Tr. 25; see, e.g., Tr. 377-78 (Plaintiff’s lumbar spine x-ray showed no
25   vertebral body wedge deformity and minimal degenerative changes at L4-5 and
26   L4-S1, and his cervical spine x-ray showed no acute displaced fracture or
27   dislocation); Tr. 380 (Plaintiff was diagnosed with cervical and lumbar sprains and
28   discharged the same day in stable condition with prescription medication); Tr. 383



     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1   (Plaintiff had some cervical muscular tenderness on palpation and he had full range
 2   of motion with discomfort); Tr. 383-84 (Plaintiff exhibited muscle spasms in the
 3   lumbar and sacral regions, but he had two plus deep tendon reflexes in all
 4   extremities and equal and strong grip strength); Tr. 382, 387 (Plaintiff’s cervical
 5   MRI indicated no evidence of fracture and mild degenerative disc disease with no
 6   evidence of neural compression); Tr. 388 (Plaintiff exhibited cervical tenderness
 7   and pain with range of motion of his shoulders, but he had no arm paresthesias, no
 8   weakness, and he had a good grip strength).
 9         Plaintiff testified that his injuries from the motor vehicle accident worsened
10   over the years, and his left shoulder, neck, and back are in constant pain. Tr. 55-
11   56, 60. However, as determined by the ALJ, Plaintiff’s physical examinations and
12   objective testing throughout the record largely reveal mild impairments. See, e.g.,
13   Tr. 393 (upon examination at the end of July 2013, Plaintiff exhibited left
14   paraspinous cervical muscle tenderness, he had full range of motion of his arms, a
15   normal straight leg raise, and equal strength to the lower legs); Tr. 514-18 (upon
16   examination in November 2013, Patrick Soto, M.D. found Plaintiff’s cervical
17   range of motion was mildly impaired and he exhibited tenderness of his paraspinal
18   muscles, his left shoulder had tenderness and decreased range of motion and
19   strength, and he concluded that Plaintiff had no serious spinal pathology based on
20   imaging results and examination, but that he might be developing chronic pain
21   condition and there might be some left shoulder pathology); Tr. 530-33 (Plaintiff
22   reported in December 2013 that although he continued to have shoulder pain, his
23   neck pain had resolved and his low back pain was episodic); Tr. 48, 535, 540, 760
24   (Plaintiff’s shoulder MRI in December 2013 indicated moderate to severe
25   tendinopathy in the left distal supraspinatus tendon, but Dr. Kwock testified at the
26   administrative hearing that there were no subsequent radiological studies of the
27   shoulder to document the extent of the tendonitis that was present in 2013); Tr.
28   1019-22 (upon examination by his primary care giver in October 2014, Plaintiff


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
 1   exhibited spine tenderness and decreased range of motion, but he exhibited normal
 2   motor strength, sensation, and reflexes).
 3         Plaintiff testified that he was unable to grasp an empty plastic plate, and he
 4   could only lift his left arm up about halfway. Tr. 62-63. He testified that he could
 5   not even walk one block because of constant back pain and he did not have energy,
 6   he could not bend down if standing, and could bend only about halfway if sitting in
 7   a chair. Tr. 61-62. However, Plaintiff’s physical examinations contradicted these
 8   severe limitations. See, e.g., Tr. 793-96, 892 (although Plaintiff exhibited
 9   decreased cervical and lumbar range of motion during a chiropractic re-
10   examination in March 2016, he continued to present with a normal gait and
11   station); Tr. 1178 (treatment notes from August 2016 indicated that Plaintiff could
12   move all extremities within normal limits, he had bilateral equal grip strength, and
13   his strength was five out of five in all extremities).
14         As indicated by the ALJ, the medical evidence of record does not support
15   the disabling symptoms and limitations alleged by Plaintiff in this case. Tr. 26-28.
16   This was a proper basis for the ALJ to discredit Plaintiff’s symptom testimony.
17   Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007); Rollins, 261 F.3d at 857.
18         2.     Exaggeration
19         The ALJ discounted Plaintiff’s symptom claims due to evidence that he
20   exaggerated his symptoms during a functional evaluation. Tr. 27. The tendency to
21   exaggerate provides a permissible reason to discount a claimant’s symptom claims.
22   Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (The ALJ appropriately
23   considered claimant’s tendency to exaggerate when assessing claimant’s symptom
24   claims, which was shown in a doctor’s observation that claimant was
25   uncooperative during cognitive testing but was “much better” when giving reasons
26   for being unable to work.).
27         As the ALJ noted, a rehabilitation functional evaluator deemed Plaintiff’s
28   functional evaluation results in January 2015 to be invalid because of Plaintiff’s



     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
 1   very poor effort. Tr. 27 (citing Tr. 757). The evaluator noted that Plaintiff
 2   exhibited overt symptom exaggeration behavior. Tr. 728. Plaintiff scored three
 3   out of five by Waddell’s protocol, and he passed only 32 out of 50 validity criteria
 4   during the functional evaluation, which suggests a very poor effort. Tr. 728. The
 5   evaluator noted that this was thought to represent a conscious effort to demonstrate
 6   a greater level of pain and disability than actually present. Tr. 728. Because the
 7   rehabilitation functional evaluator determined that Plaintiff exaggerated his
 8   symptoms, the ALJ properly considered this evidence when discounting Plaintiff’s
 9   symptom claims and this finding is supported by substantial evidence.
10         3.       Improvement with Treatment
11         The ALJ found that Plaintiff’s physical impairments improved with
12   treatment. Tr. 26. The effectiveness of treatment is a relevant factor in
13   determining the severity of a claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3),
14   416.929(c)(3) (2011); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)
15   (recognizing that a favorable response to treatment can undermine a claimant’s
16   complaints of debilitating pain or other severe limitations). The ALJ noted that
17   Plaintiff presented for 12 physical therapy sessions for his back and neck pain from
18   August 2013 to November 2013, and he reported some improvement with
19   movement, riding in a car, and sitting and walking tolerances.2 Tr. 26 (citing Tr.
20   507). In November 2013, Plaintiff began a course of chiropractic, spinal
21   rehabilitation, and therapy modalities at the Spokane Spine Center. Tr. 526-27.
22   The next month, Plaintiff reported to his provider at the Spokane Spine Center that

23   he continued to have shoulder pain, but his neck pain had resolved and his low

24   back pain was episodic, in that it was rated four out of 10 in severity and it

25   occurred three to four times a week. Tr. 533. The ALJ also indicated that in May

26
27         2
               The progress note cited by the ALJ stated that Plaintiff presented for 10
28   physical therapy sessions between September 2013 and October 2013. Tr. 507.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
 1   2015, Plaintiff started acupuncture and he exhibited a stiff gait, but he reported
 2   some benefit. Tr. 27 (citing Tr. 969, 980, 983, 1001-02).
 3         Despite these treatment notes showing improvement, Plaintiff reported in
 4   January 2014 that he was going to stop physical therapy because it was no benefit
 5   to him. Tr. 553. A treatment note from a different provider that same month
 6   reported that Plaintiff could not afford to continue physical therapy. Tr. 536.
 7   Disability benefits may not be denied because of a claimant’s failure to obtain
 8   treatment he cannot obtain for lack of funds. Gamble v. Chater, 68 F.3d 319, 321
 9   (9th Cir. 1995). However, “[w]here evidence is subject to more than one rational
10   interpretation, it is the ALJ’s conclusion that must be upheld.” Burch, 400 F.3d at
11   679. Plaintiff testified that physical therapy only helped temporarily and
12   chiropractic treatment did not help. Tr. 64. Plaintiff reported to his physical
13   therapist in January 2014 that he felt he was not getting any benefit from physical
14   therapy and wished to stop treatments at that time. Tr. 553. The ALJ reasonably
15   interpreted the record as demonstrating that Plaintiff’s conditions improved with
16   treatment, which is a clear and convincing reason to find his symptom complaints
17   less credible.
18         4.     Non-Compliance with Medical Advice
19         The ALJ considered Plaintiff’s non-compliance with medical advice in
20   discounting his symptom claims. Tr. 26-27. It is well-established that unexplained
21   or inadequately explained non-compliance with treatment reflects on a claimant’s
22   credibility. See Molina v. Astrue, 674 F.3d 1104, 1113-14 (9th Cir. 2012);
23   Tommasetti, 533 F.3d at 1039; see also Smolen, 80 F.3d at 1284 (an ALJ may
24   consider a claimant’s unexplained or inadequately explained failure to follow a
25   prescribed course of treatment when assessing a claimant’s credibility). Here, the
26   ALJ noted that Plaintiff requested a back brace, even though his provider
27   recommended that he not use a back brace as they are associated with worsening of
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 13
 1   back pain and they allow the muscles to weaken and destabilize. Tr. 27 (citing Tr.
 2   1020). Despite this advice, Plaintiff continued to wear a back brace. Tr. 937, 969.
 3         Plaintiff’s non-compliance with medical advice was a proper basis for the
 4   ALJ to discredit Plaintiff’s symptom testimony. Parra, 481 F.3d at 750-51;
 5   Rollins, 261 F.3d at 857.
 6         5.     Minimal Mental Health Treatment and Medication Management
 7         The ALJ discounted Plaintiff’s reported mental health symptoms because of
 8   his minimal mental health therapy and medication management. Tr. 27-28. As
 9   discussed supra, an unexplained, or inadequately explained, failure to seek
10   treatment or follow a prescribed course of treatment may be considered when
11   evaluating the claimant’s subjective symptoms. Orn v. Astrue, 495 F.3d 625, 638
12   (9th Cir. 2007). Evidence of self-limitation and lack of motivation by a claimant
13   are appropriate considerations in determining the credibility of a claimant’s
14   subjective symptom reports. Osenbrock v. Apfel, 240 F.3d 1157, 1165-66 (9th Cir.
15   2001). When there is no evidence suggesting that the failure to seek or participate
16   in treatment is attributable to a mental impairment rather than a personal
17   preference, it is reasonable for the ALJ to conclude that the level or frequency of
18   treatment is inconsistent with the alleged severity of complaints. Molina, 674 F.3d
19   at 1113-14. But when the evidence suggests lack of mental health treatment is part
20   of a claimant’s mental health condition, it may be inappropriate to consider a
21   claimant’s lack of mental health treatment when evaluating failure to participate in
22   treatment. Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996).

23         Here, the ALJ found that the record reflected Plaintiff showed a resistance to

24   engage in mental health therapy despite his allegations of disabling mental

25   impairments. Tr. 27. The ALJ noted that Plaintiff presented to several different

26   therapists during 2016, but no matter the therapy technique employed, Plaintiff

27   remained resistant to engaging. Tr. 27-28; see, e.g., Tr. 1164 (Plaintiff presented

28   for his last medication management appointment in August 2016 and was



     ORDER GRANTING DEFENDANT’S MOTION . . . - 14
 1   unwilling to engage with the provider, his responses to questions were silence or “I
 2   don’t know,” and he refused inpatient treatment); Tr. 900, 902, 909, 918, 920
 3   (Plaintiff complained about his anger with the system and he expressed
 4   hopelessness and depression); Tr. 804, 812 (at times, Plaintiff was argumentative
 5   when even slightly challenged); Tr. 818, 825, 833, 846, 854, 1187 (Plaintiff
 6   represented with minimal eye contact, guarded and resistant to sharing openly); Tr.
 7   1187 (Plaintiff’s therapist noted that he remained at baseline in July 2016 and
 8   continued to refuse to engage or consider any inpatient treatment); Tr. 1110
 9   (Plaintiff presented to Frontier Behavioral Health in July 2016 for counseling,
10   partially because he believed that he could obtain an unlimited bus pass). The ALJ
11   did not cite to any evidence suggesting that Plaintiff’s failure to participate in
12   treatment was attributable to a mental impairment rather than a personal
13   preference, and thus, it was reasonable for the ALJ to conclude from this record
14   that Plaintiff’s minimal mental health therapy was inconsistent with the alleged
15   severity of his complaints. Molina, 674 F.3d at 1113-14.
16         The ALJ also found that the record reflected Plaintiff showed a resistance to
17   take prescribed medication. Tr. 27. While the Court finds that the ALJ provided
18   clear and convincing reasons supported by substantial evidence to determine that
19   Plaintiff showed an unwillingness or hesitancy to engage in mental health therapy,
20   the ALJ failed to do the same regarding Plaintiff’s medication management. While
21   an unexplained, or inadequately explained, failure to follow a prescribed course of

22   treatment may be considered when evaluating the claimant’s subjective symptoms,

23   Orn, 495 F.3d at 638, a review of the record cited by the ALJ reveals that Plaintiff

24   was hesitant to engage in medication management due to alleged side effects and

25   concerns about side effects. Tr. 27-28; see, e.g., Tr. 820 (Plaintiff reported the

26   medication made him dizzy and light headed, and made his lips tingle); Tr. 828

27   (Plaintiff reported that his headaches diminished when he ran out of his
     medication); Tr. 848 (Plaintiff reported that he thought one of the medications was
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 15
 1   causing night terrors); Tr. 866 (Plaintiff reported flashbacks to incidents that
 2   occurred during his service and he was not experiencing these flashbacks before
 3   the medications, as he did not feel aware of his trauma and its impact on his life);
 4   Tr. 899 (Plaintiff reported negative side effects from taking Zoloft and was
 5   instructed to stop taking the medication and contact the clinic if the headaches,
 6   nausea, muscle stiffness and twitching did not subside after a few days); Tr. 904
 7   (Plaintiff reported numerous side effects from the medication, including increased
 8   migraines, dry mouth, increased constipation, nausea, increased anger, and
 9   increased use of profanity); Tr. 806 (Plaintiff requested only a medication for sleep
10   and he opined that he was better off the medications).
11          The Court finds that the ALJ provided specific, clear and convincing reasons
12   supported by substantial evidence to discount Plaintiff’s symptom claims based on
13   his minimal mental health treatment. Although the Court finds that the ALJ erred
14   by discounting Plaintiff’s symptom claims due to his medication management, it
15   was harmless error because the ALJ asserted another specific, clear and convincing
16   reason to discount Plaintiff’s symptom claims. As discussed supra, this reason
17   was supported by substantial evidence. See Johnson v. Shalala, 60 F.3d 1428,
18   1436 n. 9 (9th Cir. 1995) (an error is harmless when the correction of that error
19   would not alter the result); Burch, 400 F.3d at 679 (an ALJ’s decision will not be
20   reversed for errors that are harmless).
21          The ALJ is responsible for reviewing the evidence and resolving conflicts or
22   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
23   1989). It is the role of the trier of fact, not this Court, to resolve conflicts in
24   evidence. Richardson, 402 U.S. at 399-400. The Court has a limited role in
25   determining whether the ALJ’s decision is supported by substantial evidence and
26   may not substitute its own judgment for that of the ALJ even if it might justifiably
27   have reached a different result upon de novo review. 42 U.S.C. § 405(g). After
28   reviewing the record, the Court finds that the ALJ provided clear and convincing



     ORDER GRANTING DEFENDANT’S MOTION . . . - 16
 1   reasons, which are fully supported by the record, for discounting Plaintiff’s
 2   subjective complaints. Accordingly, the ALJ did not err by finding Plaintiff’s
 3   symptom allegations were not entirely credible in this case.
 4   B.    Medical Source Opinions
 5         Plaintiff argues the ALJ failed to properly consider and weigh the opinion
 6   evidence. ECF No. 14 at 18-19. In his opening brief, Plaintiff provides the Court
 7   with two sentences of argument. ECF No. 14 at 19. Plaintiff asserts that the
 8   treatment records of the VA Hospital, as well as other clinics where he received
 9   treatment, all indicate that he has severe physical and mental symptoms and
10   limitations. ECF No. 14 at 19. Plaintiff contends the opinions of Dr. Arnold and
11   Dr. Davis are unrebutted. ECF No. 14 at 19.
12         Beyond these bare assertions, Plaintiff fails to assert any argument as to why
13   the ALJ erred in weighing the medical source opinions. Therefore, Plaintiff
14   waived the argument. See Carmickle, 533 F.3d at 1161 n.2. The Ninth Circuit
15   explained the necessity for providing specific argument:
16
           The art of advocacy is not one of mystery. Our adversarial system relies
17         on the advocates to inform the discussion and raise the issues to the
18         court. Particularly on appeal, we have held firm against considering
           arguments that are not briefed. But the term “brief” in the appellate
19         context does not mean opaque nor is it an exercise in issue spotting.
20         However much we may importune lawyers to be brief and to get to the
           point, we have never suggested that they skip the substance of their
21
           argument in order to do so. It is no accident that the Federal Rules of
22         Appellate Procedure require the opening brief to contain the
23         “appellant’s contentions and the reasons for them, with citations to the
           authorities and parts of the record on which the appellant relies.” Fed.
24         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
25         reasons.
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 17
 1   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).3
 2   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
 3   “manufacture arguments for an appellant” and therefore will not consider claims
 4   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
 5   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff failed to
 6   challenge the issue in his opening brief, the Court declines to consider this issue.
 7         The Court will not disturb the ALJ’s determination regarding the medical
 8   source opinions.
 9                                      CONCLUSION
10         Having reviewed the record and the ALJ’s findings, the Court finds the
11   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
12         1.      Defendant’s Motion for Summary Judgment, ECF No. 15, is
13   GRANTED.
14         2.      Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
15         The District Court Executive is directed to file this Order and provide a copy
16   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
17   and the file shall be CLOSED.
18         IT IS SO ORDERED.
19                 DATED April 18, 2019.
20
21                                 _____________________________________
                                             JOHN T. RODGERS
22                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27         3
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 18
